     Case 2:20-cv-04771-GW-JPR Document 18 Filed 09/21/20 Page 1 of 2 Page ID #:51
                                                                    JS-6
 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12     ANTHONY BOUYER, an                 Case No. CV 20-4771-GW-JPRx
13     individual,

14                                            ORDER DISMISSAL WITH
       Plaintiff,                             PREJUDICE
15
       v.
16

17     V.E.R.D., INC., a California
       corporation; and DOES 1-10,
18     inclusive,
19
       Defendants.
20

21

22

23

24

25

26

27
                                          1
28
                                [PROPOSED] ORDER
                            DISMISSAL WITH PREJUDICE
     Case 2:20-cv-04771-GW-JPR Document 18 Filed 09/21/20 Page 2 of 2 Page ID #:52


 1         After consideration of the Joint Stipulation for Dismissal of the entire action

 2   with Prejudice filed by Plaintiff Anthony Bouyer (“Plaintiff”) and V.E.R.D., Inc.
 3
     (“Defendant”), the Court hereby enters a dismissal with prejudice of Plaintiff’s
 4

 5   Complaint in the above-entitled action, in its entirety. Each party shall bear his or its

 6   own costs and attorneys’ fees.
 7

 8         IT IS SO ORDERED.
 9
     DATED: September 21, 2020
10

11
                                      HON. GEORGE H. WU, U.S. DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         2
28
                                  [PROPOSED] ORDER
                              DISMISSAL WITH PREJUDICE
